DETAILED ACTION
This Non-Final action is responsive to communications: RCE filed 05/16/2022.
Applicant amended claims 26, 30, and 37. Claims 1-25 are in cancelled status. no other claims are canceled or added in the amendment filed. Claims 26-45 are pending. Claims 26, 30, and 37 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  05/16/2022 has been entered.

General Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.  B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.



Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	See Application Data Sheet for priority details.

Claim Rejections - 35 USC § 112 (a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 26, 30, and 37 inclusive of claims 26-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26, lines 10-16 recite “…controller is configured to: determine that a power loss has occurred when a reading cycle of a dummy row for a particular memory block reveals that a read trimming parameter for the particular memory block, established by a previous read of the known pattern from the dummy row, is absent from the dummy row; and erase the entire particular memory block responsive to determining that the power loss has occurred…”
Claim 30, lines 10-16 recites “…controller is configured to: determine that a power loss has occurred when a reading cycle of a dummy row for a particular memory block reveals that a read trimming parameter for the particular memory block, established by a previous read of the known pattern from the dummy row, is absent from the dummy row; and erase the entire particular memory block responsive to determining that the power loss has occurred…”
Claim 37, lines 7-12 recite “…determining that a power loss has occurred when a reading cycle of a dummy row for a particular memory block reveals that a read trimming parameter for the particular memory block, established by a previous read of the known pattern from the dummy row, is absent from the dummy row; and erasing the entire particular memory block responsive to determining that the power loss has occurred…”
Regarding said limitations of claims 26, 30, 37,  para [0070], para [0071], para [0086] teaches that memory controller/ system will perform some reading cycles changing the read trimming parameters up to the moment when the value will be read correctly. Para [0029] teaches that upon powerup erase condition is checked. However, nowhere in spec r drawings  it teaches determining that a power loss has occurred when a reading cycle of a dummy row for a particular memory block reveals that a read trimming parameter for the particular memory block, and erasing the entire particular memory block responsive to determining that the power loss has occurred. The functional determination capability based on specific condition (power loss) is not disclosed and the correction capability in response to the specific condition is not disclosed. This language is not supported by the original disclosure and therefore constitutes new matter. (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o)).
All dependent claims inclusive of claims 26-40 are rejected under this category

Claim Rejections - 35 USC § 112 (b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 26-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, 30, and 37  recite “…dummy row….for storing internal block variables of …erasing phase, including a read trimming parameter utilizable to read a known pattern and the known pattern…” and the language is vague, unclear and lacks grammatical accuracy. It is not clear how internal block variables for erasing phase is related to read trimming parameter,  known pattern and the known pattern. The claims are generally narrative and indefinite.  They appear to be replete with grammatical and idiomatic errors.
	All dependent claims inclusive of claims 26-45 are rejected under this category.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 26-43 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0342494 A1),  in view of Aritome (US 2009/0109756 A1) and 
SUDO (US 2011/0145483 A1).
Regarding independent claim 26, Yang teaches a non-volatile memory device (See Fig. 2B and Fig. 3 “non-volatile memory”), comprising: 
a controller (Fig. 2B: 102 controller); and 
an array of memory cells (Fig. 2B: 142) with associated decoding (Fig. 2B: 148, 150) and sensing circuitry (Fig. 3: 316), 
wherein the array of memory cells includes: 
a plurality of memory blocks (Fig. 5 in context of para [0044] and para [0021]: memory blocks), and 
a dummy row for each block (Fig. 5 in context of para [0045]: “…dummy wordlines …”. See also para [0022]: particular representative wordline of the block) of the plurality of memory blocks that is located outside an address space (taken as address space for normal data storage. See abstract: “…one or more dummy wordlines within the block may not be accessible for normal data storage…” and they are out of address space of normal e.g. read/ write operation) of a corresponding memory block for storing internal block variables of an erasing phase  including a read trimming parameter utilizable (limitation associated with utilizable treated as intended function) to read a known pattern and the known pattern (Yang Fig. 5 apparatus and para [0022] disclosure capability implies block specific adjusted parameters used for e.g. erase operation can be stored in any row. See for example Abstract ”… dummy wordlines may be programmed with a known data pattern that can be tracked and analyzed for potential errors… Adjustments can be made to the operating parameters…to optimize each memory block based on its error analysis…”. See para [0034], para [0048]: “known data pattern” and associated parameters are placed in dummy word line. Further, Yang suggests read retrieval of stored “known data pattern” and associated parameters utilizable for erase operation); and 
Yang is silent with respect to remaining provision of this claims as it pertains to
each block storing internal block variables/ parameters of an erasing operation and adaptive controlling capability of controller for handing power loss situation.
Aritome  teaches  - 
Each block stores internal block variables (taken as block specific trimmed parameters for erasing)  of an erasing phase (Aritome para [0026] and para [0029]: “trim parameters” associated with “erasing” are stored in “a page” of a block. See para [0029]: e.g. control region of “first page” in the block used to store block erase parameters. Thus Aritome teaches allocated page for storing ease parameters which generally improved operational speed).
SUDO teaches - 
controller is configured to: determine that a power loss has occurred when a reading cycle of a dummy row for a particular memory block reveals that a read trimming parameter for the particular memory block (SUDO para [0035], para [0038] in context of Fig. 5), established by a previous read of the known pattern from the dummy row, is absent from the dummy row (SUDO para [0035], para [0038] in context of Fig. 5); and 
erase the entire particular memory block responsive to determining that the power loss has occurred (SUDO para [0035], para [0038] in context of Fig. 5).
Yang, Aritome and SUDO are in analogous field of art of non-volatile flash memory erase operation and ordinary skill in the art would understand the use of Aritome and SUDO’s circuitry component into Yang’s apparatus.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Aritome and SUDO into the teachings of Yang such that block trim parameters can be stored locally in allocated pages/ wordlines in order to reduce external storage resource "storing the trim parameters ... externally would require significant storage resources ... " (Aritome para [0030]) and thus improve operation  speed; and controller functionality track power loss during erasing can be employed  in order to improve device performance (KUDO para [0038]).
Regarding claim 27, Yang, Aritome, and SUDO teach the non-volatile memory device of claim 26. Aritome teaches wherein the internal block variables include parameters utilizable during the erasing phase (para [0026]: parameters used for erasing) of the corresponding memory block (in context of para [0026] and para [0029]: e.g. applicable for a block).
Regarding claim 28, Yang, Aritome, and SUDO teach the non-volatile memory device of claim 26. Aritome teaches wherein the internal block variables include erase pulses (para [0026]: e.g. “erase pulse width”) and target voltages (para [0026]: e.g. “erase start voltage…erase step…”) applied to the corresponding memory block during the erasing phase (para [0026]).
Regarding claim 29, Yang, Aritome, and SUDO teach the non-volatile memory device of claim 26. Yang teaches wherein the plurality of memory blocks is contained in a sub array of the array of memory cells (See e.g. Fig. 1B: 104 taken as sub array. The limitation is general and can be interpreted other ways also).
Regarding independent claim 30, Yang teaches a system (Fig. 1B system. See Fig. 2B and Fig. 3 for memory device), comprising: 
a host device (Fig. 1B: host); 
a non-volatile memory device (See Fig. 2B and Fig. 3 “non-volatile memory”) coupled to the host device (Fig. 2B: host) and comprising an array of memory cells (Fig. 2B: 142) with associated decoding (Fig. 2B: 148, 150) and sensing circuitry (Fig. 3: 316) and a memory controller (Fig. 2B: 102); 
a plurality of memory blocks in the array of memory cells (Fig. 5 in context of para [0044] and para [0021]: memory blocks); 
a dummy row for each block (Fig. 5 in context of para [0045]: “…dummy wordlines …”. See also para [0022]: particular representative wordline of the block) of the plurality of memory blocks that is located outside an address space (taken as address space for normal data storage. See abstract: “…one or more dummy wordlines within the block may not be accessible for normal data storage…” and they are out of address space of normal e.g. read/ write operation) of a corresponding memory block for storing internal block variables of an erasing phase  including a read trimming parameter utilizable (limitation associated with utilizable treated as intended function) to read a known pattern and the known pattern (Yang Fig. 5 apparatus and para [0022] disclosure capability implies block specific adjusted parameters used for e.g. erase operation can be stored in any row. See for example Abstract ”… dummy wordlines may be programmed with a known data pattern that can be tracked and analyzed for potential errors… Adjustments can be made to the operating parameters…to optimize each memory block based on its error analysis…”. See para [0034], para [0048]: “known data pattern” and associated parameters are placed in dummy word line. Further, Yang suggests read retrieval of stored “known data pattern” and associated parameters utilizable for erase operation); and 
Yang is silent with respect to remaining provision of this claims as it pertains to
each block storing internal block variables/ parameters of an erasing operation and adaptive controlling capability of controller for handing power loss situation.
Aritome  teaches  - 
Each block stores internal block variables (taken as block specific trimmed parameters for erasing)  of an erasing phase (Aritome para [0026] and para [0029]: “trim parameters” associated with “erasing” are stored in “a page” of a block. See para [0029]: e.g. control region of “first page” in the block used to store block erase parameters. Thus Aritome teaches allocated page for storing ease parameters which generally improved operational speed).
SUDO teaches - 
controller is configured to: determine that a power loss has occurred when a reading cycle of a dummy row for a particular memory block reveals that a read trimming parameter for the particular memory block (SUDO para [0035], para [0038] in context of Fig. 5), established by a previous read of the known pattern from the dummy row, is absent from the dummy row (SUDO para [0035], para [0038] in context of Fig. 5); and 
erase the entire particular memory block responsive to determining that the power loss has occurred (SUDO para [0035], para [0038] in context of Fig. 5).
Yang, Aritome and SUDO are in analogous field of art of non-volatile flash memory erase operation and ordinary skill in the art would understand the use of Aritome and SUDO’s circuitry component into Yang’s apparatus.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Aritome and SUDO into the teachings of Yang such that block trim parameters can be stored locally in allocated pages/ wordlines in order to reduce external storage resource "storing the trim parameters ... externally would require significant storage resources ... " (Aritome para [0030]) and thus improve operation  speed; and controller functionality track power loss during erasing can be employed  in order to improve device performance (KUDO para [0038]).
Regarding claim 31, Yang, Aritome, and SUDO teach the system of claim 30. Aritome teaches system configured to attempt to retrieve previous internal block variables of a previous erasing phase from the dummy row for the corresponding memory block (Fig. 3: 310 in context of  para [0032]: already stored “trim parameters are read”).
Regarding claim 32, Yang, Aritome, and SUDO teach the system of claim 31.  Aritome teaches system configured to start the erasing phase on the corresponding memory block based at least in part on a successful attempt to retrieve the previous internal block variables (Fig. 3: 300 erase start[Wingdings font/0xE0]310 read trim parameters[Wingdings font/0xE0]320 set trim configuration [Wingdings font/0xE0]330 erase perform).
Regarding claim 33, Yang, Aritome, and SUDO teach the system of claim 30. Yang teaches wherein the dummy row is provided in another block of the plurality of memory blocks or 
in a dedicated memory portion of the array of memory cells (Yang para [0044]-para [0045]. see also Aritome para [0029]: dedicated page within block).
Regarding claim 34, Yang, Aritome, and SUDO teach the system of claim 30. Aritome teaches wherein the internal block variables include parameters utilizable during the erasing phase of the corresponding memory block (para [0026]) .
Regarding claim 35, Yang, Aritome, and SUDO teach the system of claim 30. Aritome teaches wherein the internal block variables include erase pulses and target voltages applied to the corresponding memory block during the erasing phase (para [0026]).
Regarding claim 36, Yang, Aritome, and SUDO teach the system of claim 30, Yang teaches wherein the plurality of memory blocks is contained in a sub array of the array of memory cells (See e.g. Fig. 1B: 104 taken as sub array. The limitation is general and can be interpreted other ways also).
Regarding independent claim 37, Yang teaches a method (para [0022]: “…adjusting…optimum operating parameters for…erase to better meet the system requirements…”. See Fig. 1B, Fig. 2B, Fig. 3 apparatus used for the method), comprising: 
performing an erasing phase on a memory block in an array of memory cells of a non- volatile memory device (para [0022], para [0021]: performing block erase using adjusted erase parameters); and 
storing, in a dummy row associated with the memory block (para [0045]: “only one of the dummy wordlines …may be selected to represent a block…”), internal block variables of the erasing phase , including a read trimming parameter utilizable to read a known pattern, and  the known pattern (para [0022], para [0034], para [0048]: “known data pattern” and associated parameters are placed in dummy word line).
Yang is silent with respect to remaining provision of this claims as it pertains to
each block storing internal block variables/ parameters of an erasing operation and adaptive controlling capability of controller for handing power loss situation.
Aritome  teaches  - 
Each block stores internal block variables (taken as block specific trimmed parameters for erasing)  of an erasing phase (Aritome para [0026] and para [0029]: “trim parameters” associated with “erasing” are stored in “a page” of a block. See para [0029]: e.g. control region of “first page” in the block used to store block erase parameters. Thus Aritome teaches allocated page for storing ease parameters which generally improved operational speed).
SUDO teaches – 
determining that a power loss has occurred when a reading cycle of a dummy row for a particular memory block reveals that a read trimming parameter for the particular memory block (SUDO para [0035], para [0038] in context of Fig. 5), 
established by a previous read of the known pattern from the dummy row, is absent from the dummy row (SUDO para [0035], para [0038] in context of Fig. 5); and 
erasing the entire particular memory block responsive to determining that the power loss has occurred (SUDO para [0035], para [0038] in context of Fig. 5).
Yang, Aritome and SUDO are in analogous field of art of non-volatile flash memory erase operation and ordinary skill in the art would understand the use of Aritome and SUDO’s circuitry component into Yang’s apparatus.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Aritome and SUDO into the teachings of Yang such that block trim parameters can be stored locally in allocated pages/ wordlines in order to reduce external storage resource "storing the trim parameters ... externally would require significant storage resources ... " (Aritome para [0030]) and thus improve operation  speed; and controller functionality track power loss during erasing can be employed  in order to improve device performance (KUDO para [0038]).
Regarding claim 38, Yang, Aritome, and SUDO teach the method of claim 37. Aritome teaches wherein performing the erasing phase includes performing a dynamic erase operation on the memory block (see Fig. 320[Wingdings font/0xE0]330[Wingdings font/0xE0]340[Wingdings font/0xE0]330 is dynamic process for erase which is adapted based on erase verify failure).
Regarding claim 39, Yang, Aritome, and SUDO teach the method of claim 38, Yang teaches including invalidating content of the dummy row prior to performing the dynamic erase operation (in context of para [0021], para [0022],  para [0062]: dummy word line pattern data comparison producing mismatch indicating health condition of block and such health condition can trigger block erase with modified parameter).
Regarding claim 40, Yang, Aritome, and SUDO teach the method of claim 37, wherein storing the internal block variables includes storing parameters to be utilized during the erasing phase on the memory block. (See claim 27, 28 rejection analysis)
Regarding claim 41, Yang, Aritome, and SUDO teach the method of claim 37, wherein storing the internal block variables includes storing erase pulses and target voltages applied to the memory block during the erasing phase. (See claim 27, 28 rejection analysis)
Regarding claim 42, Yang, Aritome, and SUDO teach the method of claim 37, further comprising attempting to retrieve previous internal block variables of a previous erasing phase on the memory block from the dummy row. (See claims 31, 32 rejection analysis)
Regarding claim 43, Yang, Aritome, and SUDO teach the method of claim 42, further comprising starting the erasing phase on the memory block based at least in part on a successful attempt to retrieve the previous internal block variables. (See claims 31, 32 rejection analysis)

7.	Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0342494 A1), Aritome (US 2009/0109756 A1), and SUDO (US 2011/0145483 A1), in view of Mihnea et al. (US 20020101765 A1).
Regarding claim 44, Yang, Aritome, and SUDO teach the method of claim 43. They are silent with respect to remaining provisions of this claim.
Mihnea teaches wherein starting the erasing phase comprises recovering the memory block (Fig. 2: 202 in context of para [0033]: “block recovery”) based at least in part on an unsuccessful attempt to retrieve the previous internal block variables (unsuccessful attempt to retrieve the previous internal block variables is a condition which arises from over-erased cells. See para [0033], para [0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mihnea into the teachings of Yang, Aritome, and SUDO teach such that block recovery scheme can be applied in the method in order to  improve reliability “successfully recover all over-erased cells and ensure convergence of  the threshold voltage for all cells in the block”. 
Regarding claim 45, Yang, Aritome, SUDO teach and Mihnea teach the method of claim 44. 
Mihnea teaches wherein recovering the memory block includes erasing the memory block according to predefined parameters (Fig. 2 in context of para [0045]: fixed voltage and timing used).

Response to Arguments
Applicant’s arguments with respect to claim(s) 26-45 have been considered but are primarily MOOT because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Possible Nonstatutory double patenting rejection: US 2021/0405910 A1 (# 16/624,512): claims 31-50 (pending) and US 2021/0407608 A1 (#16/624728): claims 27-46 (pending) and associated disclosure are applicable for NSDP double patenting rejection. Unless a Terminal disclaimer is not field, this are is subject to further  examination by the examiner in the future.
Yanagidaira et al. (US 2008/0019182 A1): Fig. 1-Fig. 31 applicable for all claims.
Sarin (US 2009/0106482 A1): Fig. 1-Fig. 6 applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825